Per Curiam:
The assignments of error which allege that the court erred in receiving the books of L. C. Paine & Co. in evidence, are of little importance. The mere admission of incompetent evidence by the Orphans’ Court, or an auditor, is not of itself sufficient to justify a reversal. It must appear that the court or the auditor has been influenced by such testimony. In the present case, we have no doubt the learned judge below attached very considerable weight to the evidence furnished by the books of L. C. Paine & Co. Indeed, he could hardly have reached the conclusions he did without relying upon the books to some extent. We are of opinion that they were competent and that the conclusions drawn therefrom are fully justified by the facts. The entries were made by James S. Roberts, against whose estate this claim is made. He had at that time the sole charge of the business, and his own entries show that when he loft the employ of Paine & Co., in an abrupt manner, on August 18,1886, he took with him the sum of §1,066.67 of the money of L. C. Paine & Co. to which he had no right, to state it in the mildest form. It is only proper that his estate should be compelled to restore the money thus taken.
The decree is affirmed and the appeal dismissed at the costs of appellant.